 In the Matter Of STONEWALL COTTON MILLS, EMPLOYERandTEXTILEWORKERSUNION OF AMERICA, C. I. 0., PETITIONERCase No. 15-R-2180DECISION ON MOTIONANDORDER AMENDING CERTIFICATIONNovember 16, 1948On June 29, 1948, the Board issued in this proceeding a Supple-mental Decision and Certification of Representatives1in which, amongother things, it certified the Petitioner as the bargaining representa-tive of production and maintenance employees at Stonewall CottonMills, Stonewall, Mississippi?Thereafter, on September 13, 1948,the Petitioner filed with the Board a Motion to Amend Certificationof Representatives, in which it requested that the Board's Certifica-tion of Representatives be amended by substituting, in the portionthereof describing the unit, the words "of Erwin Cotton Mills Com-pany at Plant No. 8, Stonewall, Mississippi," in place and instead ofthe words "at Stonewall Cotton Mills, Stonewall, Mississippi." Insupport of its Motion, the Petitioner alleged, in substance, that inMay, 1948, The Erwin Cotton Mills Company, of Durham, NorthCarolina, hereinafter referred to as Erwin, completed negotiationswith Stonewall Cotton Mills for the purchase of the mill village, millbuildings, grounds, and mill machinery situated in Stonewall, Missis-sippi, and theretofore known as Stonewall Cotton Mills ; that on, andafter,May 31, 1948, Erwin commenced, and has since continued, theoperation of the aforesaid mill, retaining the equipment, plant, andworking force previously used, and without change in the productmanufactured; that during June or July, 1948, Erwin completed thepurchase of the aforesaid property and mill, thereby becoming the178 N. L.R.B 28.'On August 18, 1948, the Board issued an Order in which it denied a Motion by theIntervenor herein,United TextileWorkers of America, Local No. 46, A. F. of L,requesting that the case be reopened and a new election be directed.As one ground insupport of its Motion, the Intervenor alleged a change in the ownership of the mill andproperty in Stonewall,Mississippi.80 N. L. It. B., No. 71.325 326DECISIONSOF NATIONALLABOR RELATIONS BOARDsuccessor-employer to Stonewall Cotton Mills; that thereafter themill and property in Stonewall, Mississippi, had been designated byErwin as its Plant No. 8; and that after Erwin commenced operatingthe aforesaid plant and mill, both the Petitioner and the RegionalDirector had requested Erwin to bargain with the Petitioner, but thatErwin had refused because the Petitioner had not been certified as thebargaining representative of employees at its Plant No. 8, Stonewall,Mississippi.Various documents substantiating the allegations weresubmitted with the Petitioner's Motion .3On September 21, 1948, the Board ordered all parties to show causein writing, on or before October 1, 1948, why the Board should notamend its Certification of Representatives, as requested by thePetitioner.On September 20, 1948, Erwin filed Objections to the Petitioner'sMotion,4 in which it (1) stated that it was appearing specially, andonly in opposition to the Motion; (2) called the attention of the Boardto the fact that Erwin had not participated in any previous phase ofthis proceeding; (3) denied that it was the legal successor to Stone-wall Cotton Mills, and asserted that Erwin and Stonewall CottonMills were separate corporations engaged in business in the State ofMississippi and elsewhere, and that there was no privity of interestbetween them; and (4) requested that the Board deny the Petitioner'sMotion.On September 22, 1948, the Petitioner filed a Reply to theObjections of Erwin.'On September 23, 1948, Stonewall Cotton Mills, referred to in allprevious phases of this proceeding as the Employer, filed a letter withthe Board,6 in which it stated that, on or about June 10, 1948, it haddisposed of its manufacturing facilities at Stonewall, Mississippi,to Erwin; that Erwin had been conducting the manufacturing opera-tions at Stonewall, Mississippi, since about May 31, 1948; that Stone-wall Cotton Mills was not then engaged in any manufacturing opera-tions; and that the offices of Stonewall Cotton Mills had been removedto Meridian, Mississippi.On September 24, 1948, the Intervenor filed a letter with the Boardin which it requested that the Petitioner's Motion be denied, and re-8The documents included a copy of a Notice by Stonewall Cotton Mills to its employees,dated May 25, 1948, announcing the purchase of the mill by Erwin, and a reprint of aspeech made by the president of Erwin in Stonewall,Mississippi,on May 25, 1948, an-nouncing the purchase of the mill by Erwin,and outlining plans for future operationsin Stonewall,Mississippi,by the latter company.+Although the Objections of Erwin to the Petitioner'sMotion were received by theBoard before the Order to Show Cause issued herein,the Objections had not been receivedwhen the Petitioner'sMotion was considered by the Board.The Petitioner also filed with the Board a brief in support of its Motion.The letter bore the engraved letterhead"Stonewall Cotton Mills, Incorporated," andwas signed by Benjamin F. Berman, vice president and treasurer. STONEWALL COTTON MILLS327asserted its previously expressed contention 7 that the Board shouldvacate its certification herein.No other papers were filed with the Board in response to the afore-mentioned Order to Show Cause.We 8 have considered the Petitioner's Motion and all matters filedin opposition thereto, and in support thereof.We note that Erwindid not, in the Objections it filed with the Board, deny or otherwisecontrovert the allegation made by the Petitioner that Erwin hadpurchased the mill village, buildings, grounds, and mill machinerypreviously owned and operated in Stonewall, Mississippi, by Stone-wall Cotton Mills; nor did it deny or controvert the allegation thatErwin had continued to manufacture the product theretofore manu-factured by the latter company, retaining the same plant, equipment,and working force.That such sale of property and transfer of opera-tions to Erwin in fact occurred is affirmed, moreover, by the afore-mentioned statement filed with the Board on September 23, 1948,by the seller of the property, Stonewall Cotton Mills.We further note that Erwin bases its opposition to the Petitioner'sMotion on the ground, that it is not the legal successor to StonewallCotton Mills, that there is no privity of interest between it and Stone-wall Cotton Mills, and that it has not participated in the previousphases of this proceeding.We are not persuaded, however, that thePetitioner'sMotion should be denied on such grounds alone. Theuncontroverted facts establish that the plant, property, equipment,manufacturing method, and working force remain unaltered as a re-sult of the sale of the business by Stonewall Cotton Mills to Erwin.Where, as here, no essential attribute of the employment relationshiphas been changed as a result of the transfer, the certification continueswith undiminished vitality to represent the will of the employees withrespect to their choice of a bargaining representative, and the conse-quent obligation to bargain subsists notwithstanding the change inthe legal ownership of the business enterprise."Nor is it materialthat the successor-owner has not participated in the prior Board pro-ceeding resulting in the certification of the bargaining representa-tive.1oThis is but an application of the settled rule that the indus-trial strife which the Act seeks to avoid or mitigate, and the validlyinstituted bargaining relationships which it seeks to foster, are "no'See footnote 2,supra.8 Pursuant to Section 3 (b) of the National Labor Relations Act, the Board has dele-gated its powers in connection with this case to a three-man panelconsisting of the under-signed BoardMembers [Houston, Reynolds, and Gray].ON. L. R. B. v. Blair Quarries, Inc.,152 F. (2d) 25 (C. C. A. 4) ;Matter of NorthwestGloveCo., Inc., 74 N.L. R. B. 1697;Matter of Simmons EngineeringCo., 65 N. L. It. B.1373.10Ibid. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDless an object of legislative solicitude when contract, death, or opera-tion of law brings about change of ownership in the employingagency." 11 In requesting the amendment of the certification to con-form with the present identity of the employer, the Petitioner's Motionseeks no more than to make explicit the successor-employer's alreadyexisting obligation to bargain.To aid in the amicable inception ofa bargaining relationship which current, undisputed facts showrightly to exist, and to dispel the evident misconception that the merechange in the legal ownership of the employing entity without moreundoes the designated union's representative status as reflected in thecertification, we grant the Motion as requested herein.'-ORDERIT IS HEREBY ORDERED that the Certification of Representatives madeherein by the Board on June 29, 1948, be, and it hereby is, amendedby deleting therefrom the words "at Stonewall Cotton Mills, Stonewall,Mississippi," and by substituting therefor the words "of Erwin CottonMills Company, Plant Number 8, Stonewall, Mississippi."n N. L. R. B. v. Colton,105 F. (2d) 179, 183 (C. C. A. 6) ; seealsoMatter of AlexanderMilburnCo., 78 N. L. R. B. 747, 22 L. R. R. M. 1249.saThe requests of Erwin and the Intervener for oral argument are denied,as we believethat the positions and the contentions of the parties with respect to the Petitioner's Motionare adequately presentedin the papersfiled withthe Board.